Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of August 8, 2022 has been received and entered. With the entry of the amendments, claims 5 and 7 are canceled, and claims 1-4, 6, and 8-15 are pending for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “iron elution agent injection device”, “hydrogen peroxide injection device”, “nickel ion injection device” in claim 12, and  “iron elution accelerator injection device” an “nickel ion injection device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-5  now refer to “contacting a film-forming aqueous solution containing an iron elution accelerator containing an iron elution agent containing 250 ppm to 12000 ppm of formic acid and containing 150 ppm to 6000 ppm of hydrogen peroxide”. This is confusing as worded.  There is (1) a film-forming aqueous solution, (2) some part of the solution is an “iron elution accelerator” and (3) some part of the accelerator is an iron elution agent.  As now worded, it is unclear if the aqueous solution is supposed to contain the described amounts of formic acid or hydrogen peroxide, the iron elution accelerator is supposed to contain the described amounts of formic acid or hydrogen peroxide (which can be smaller amounts than if in the (1) aqueous solution, since the (2) accelerator can be a part of the solution (1)), or whether the agent itself is supposed to contain the described amounts of formic acid and possibly also the hydrogen peroxide, which again can be smaller amounts, because the (3) agent can be a smaller amount than (1) or (2).  It is confusing as worded as to what is intended, where the specification describes the hydrogen peroxide as part of the accelerator, not the iron elution agent, for example. The specification refers to the 250-12000 ppm of the iron elution agent being in the iron elution agent accelerator aqueous solution, for example (note page 25 of the specification), which could be the accelerator or the overall film-forming solution.  For the purpose of examination, it is understood the amounts can be either in the overall (1) film-forming aqueous solution or the (2) accelerator, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 5-6, now has “contacting nickel ions to a first surface”, where this is confusing as to whether the nickel ions are part of the film-forming aqueous solution or could be provided separately, although the last two lines of the claim now have “the film-forming solution containing the nickel ions”, apparently intending to refer to the film-forming solution above.  For the purpose of examination, it is understood that the nickel ions are in the film forming solution with the formic acid, etc. but applicant should clarify what is intended, without adding new matter.
Claim 10, line 3, “the reactor pressure vessel” lacks antecedent basis.  This was not corrected from the last Office Action, and is therefore maintained.
Claim 10, lines 5-7, now has “supplying a film-forming aqueous solution containing an iron elution accelerator containing an iron elution agent containing 250 ppm to 12000 ppm of formic acid and containing 150 ppm to 6000 ppm of hydrogen peroxide”. This is confusing as worded.  There is (1) a film-forming aqueous solution, (2) some part of the solution is an “iron elution accelerator” and (3) some part of the accelerator is an iron elution agent.  As now worded, it is unclear if the aqueous solution is supposed to contain the described amounts of formic acid or hydrogen peroxide, the iron elution accelerator is supposed to contain the described amounts of formic acid or hydrogen peroxide (which can be smaller amounts than if in the (1) aqueous solution, since the (2) accelerator can be a part of the solution (1)), or whether the agent itself is supposed to contain the described amounts of formic acid and possibly also the hydrogen peroxide, which again can be smaller amounts, because the (3) agent can be a smaller amount than (1) or (2).  It is confusing as worded as to what is intended, where the specification describes the hydrogen peroxide as part of the accelerator, not the iron elution agent, for example. The specification refers to the 250-12000 ppm of the iron elution agent being in the iron elution agent accelerator aqueous solution, for example (note page 25 of the specification), which could be the accelerator or the overall film-forming solution.  For the purpose of examination, it is understood the amounts can be either in the overall (1) film-forming aqueous solution or the (2) accelerator, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all the defects of the claims from which they depend and therefore are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2018/0080115) in view  of Bolin (US 2836510) OR Japan 2007-182604 (hereinafter ‘604).
Claim 1: Itou teaches a method for adhering noble metal to a carbon steel member of a nuclear power plant (note abstract, 0085).  The method comprises contacting a film forming aqueous solution containing an iron eluting agent (formic acid) and nickel ions to a first surface of a carbon steel member of the nuclear power plant that contains reactor water to form a nickel metal film on the first surface (so nickel ions would also contact the surface for the deposition) and adhering noble metal (Pt) to a second surface of the formed nickel metal film (note 0085-0088, 0101 – where the carbon steel member would be pipe 18, for example, 0122, 0129-0133, figures 1, 4-6).  The formation of the nickel metal film and the adhesion of the noble metal are performed after a stop of operation of the nuclear power plating and before the start of the nuclear power plant, that would be after the stop of operation  (note 0028).  Itou also notes that the pH of the film forming aqueous solution can be 4, for example (0122-0123), and also gives a pH range of 4-11 for the film forming aqueous solution (0121).
It is not specifically taught that hydrogen peroxide is in the film forming aqueous solution (which as described can be an aqueous solution with formic acid, nickel ions and hydrazine—a reductant, note 0121-022),  or the amounts of such hydrogen peroxide, or the amounts of formic acid, or the specific pH range  of 2.5- to less than 4.0, however, as to the amount of formic acid, it is noted that formic acid is in the solution, and the solution is described as having nickel formate (so understood to react with the nickel) and described as an accelerated substitution reaction, and Fe(II) ions eluted as increased (note 0122, 0124), and formic acid also dissolves undesired Fe(OH)3 (0116), so it is understood that the formic acid has a beneficial effect, and it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to optimize for the best amount (concentration) of formic acid to use in a particular film-forming solution giving values in the claimed range.  Note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Here, applicant has described preferred ranges, but has not made a showing of criticality (where as well, noting the 35 USC 112 rejection of above, the amount needed can vary in the claim depending on if provided in the overall film-forming solution or accelerator, where for example, if in the accelerator, there is no limit in the claim as to what percentage of the overall film forming solution is the accelerator).
(A) Using Bolin, Bolin further describes how nickel can be plated using baths with a nickel salt (nickel ions) and reducing agent where the substrate can be steel (column 1, lines 15-30), where it is further taught that that it is beneficial to add oxidizing agent such as hydrogen peroxide to the plating solution to help remove harmful impurities in the solution, including iron compounds, to provide a quality nickel deposition (note column 3, lines 10-35).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to provide hydrogen peroxide in the film forming solution as suggested by Bolin to help remove harmful impurities and form a quality nickel deposition, since Itou describes providing a nickel deposition solution with nickel ions and reducing agent to deposit nickel on steel, and Bolin teaches a nickel deposition solution with nickel ions and reducing agent, which can be used to deposit nickel on steel, also desirably contains hydrogen peroxide to help remove harmful impurities in the solution to provide a quality nickel deposition.  As a result, the film forming solution can be considered as having an iron elution accelerator containing iron elution agent (formic acid) and hydrogen peroxide.
Additionally, as to the amount of hydrogen peroxide to use, Bolin describes 5-20 ml of 30% hydrogen peroxide per liter of plating solution (column 3, lines 20-25), with an example of 10 ml/l used of such solution (column 4, lines 5-10).  The Examiner takes Official Notice that the density of hydrogen peroxide is about 1.45 g/ml (if applicant disagrees, he should so respond on the record), so 10 m/l of 30% hydrogen peroxide would be 3 mls of hydrogen peroxide, and 3 x 1.45 would give 4.35 grams/l, so if measured in volume about 3000 ppm or weight about 4350 ppm.  If the amount of hydrogen peroxide is per the overall film-forming solution, this is in the claimed range.  If part of the accelerator, it would have been obvious to optimize the amount of accelerator used as part of the film-forming solution to obtain the best results, noting the discussion of MPEP 2144.05(II) discussed above for formic acid. Again, applicant has not made a showing of criticality for the amount of hydrogen peroxide, where, applicant has described preferred ranges, but has not made a showing of criticality (where as well, noting the 35 USC 112 rejection of above, the amount needed can vary in the claim depending on if provided in the overall film-forming solution or accelerator, where for example, if in the accelerator, there is no limit in the claim as to what percentage of the overall film forming solution is the accelerator).
As to the pH range, Itou describes a pH of 4-11, with example at 4.0 (note 0121-0123), and Bolin also notes a preferred range of 4-6, but notes 3-6.5 can be used for nickel depositing (column 2, lines 60-65). It would have been obvious to optimize the pH used, giving values in the claimed range, with the ranges described in Itou and the noted indication of how metal plating can be provided at pH’s below 4, and therefore to expect that pH’s in the range claimed that are below 4 can also be used with an expectation of predictably acceptable results (note for example, that 4 and 3.9999 (which would be allowed), are so close, for example, to be practically equivalent).  Also note In re Aller, for example, as to how values outside of a taught range can be used, as discussed in MPEP 2144.05(II)(A).  "”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).”  Again, applicant has not demonstrated criticality for the range.
(B) Using ‘604, Itou further describes how it can be desirable to have the nickel film deposited be a nickel ferrite film (note figures 13-15, 0157).  ‘604 further describes how a nickel ferrite film can be deposited directly on a carbon steel member for a boiling water reactor, using a solution with nickel ions, formic acid, iron ions, hydrazine and hydrogen peroxide (note 0023, 0034, 0040, 0042, 0043, 0044, 0054-0056, claims 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to provide hydrogen peroxide (and iron ions) in the film forming solution as suggested by ‘604 in order to provide a desirable nickel film in the form of a nickel ferrite film, since Itou indicates how it can be desired to have nickel ferrite film formed with a noble metal applied, and ‘604 indicates how a nickel ferrite film can be deposited using materials as described in Itou, with additional iron ions and hydrogen peroxide. As a result, the film forming solution can be considered as having an iron elution accelerator containing iron elution agent (formic acid) and hydrogen peroxide.
Additionally, as to the optimization of formic acid amount to use, ‘604 also notes the desire to have iron(II) ions prepared by formic acid (0043).
As to the amount of hydrogen peroxide to use, ‘604 indicates to use the hydrogen peroxide to help ferrite the ions when making a ferrite film (0043) where it is also desired to ferrite the film in Itou (0157), so it is understood that the hydrogen peroxide has a beneficial effect, and it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itou in view of ‘604 to optimize for the best amount (concentration) of hydrogen peroxide to use in a particular film-forming solution giving values in the claimed range.  Note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Here, applicant has described preferred ranges, but has not made a showing of criticality (where as well, noting the 35 USC 112 rejection of above, the amount needed can vary in the claim depending on if provided in the overall film-forming solution or accelerator, where for example, if in the accelerator, there is no limit in the claim as to what percentage of the overall film forming solution is the accelerator).
As to the pH range, Itou describes a pH of 4-11, with example at 4.0 (note 0121-0123).  It would have been obvious to optimize the pH used, with the ranges described in Itou, giving a value in the claimed range, and to expect that pH’s in the range claimed that are some amount below 4 can also be used with an expectation of predictably acceptable results (note for example, that 4 and 3.9999 (which would be allowed), are so close, for example, to be practically equivalent).  Also note In re Aller, for example, as to how values outside of a taught range can be used as discussed in MPEP 2144.05(II)(A).  "”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).” Again, applicant has not demonstrated criticality for the range.
Claim 2: Itou provides that before the treatment with the film forming solution an aqueous solution, an aqueous solution containing the iron elution agent (formic acid) and hydrogen peroxide (solution containing iron elution accelerator as claimed) is brought into contact with the first surface of the carbon steel member (note figure 1, 0116, 0118).
Claim 3: As to providing the hydrogen peroxide and iron elution agent (formic acid) separately injected to the iron elution accelerator aqueous solution (as used in claim 2), Itou would indicate this at 0115-0117, where injection of formic acid and injection of hydrogen peroxide into the solution described, where the formic acid controlled amount indicted using value 60, 78, and hydrogen peroxide indicate has having controlled amounts as well, which would at least suggest that separate injection is provided into the aqueous solution to allow individual control of materials.
Claim 4: As to providing that the hydrogen peroxide and iron election agent are mixed and then supplied to the iron elution accelerator aqueous solution (of claim 2), Itou would indicate at 0115-0117 injection of formic acid and injection of hydrogen peroxide described in the solution, where the formic acid controlled amount indicted using valve 60, 78, and hydrogen peroxide indicate has having controlled amounts as well.  As discussed in In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), and therefore it would have been obvious with an expectation of predictably acceptable results, that the formic acid and hydrogen peroxide can be initially mixed and then injected into the solution.
Claim 6: As to the formation of the nickel metal film as claimed, this is understood to inherently occur to at least some degree in the deposition as claimed, since the same materials and substrate for application, and same deposition process as claimed is provided.  Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 8: As to the nickel metal film being formed after the first surface of the carbon member subjected to reductive decontamination, Itou would indicate this, noting figure 1, step 2, 0105-0107, where the oxalic acid and hydrazine reducing agent present understood to give a reductive decontamination.
Claim 9: As to the decomposing of the iron elution agent (formic acid) after the nickel metal film formed and before noble metal deposited, Itou indicates a reductant decomposition step after the nickel metal film formed and before the noble metal deposited (figure 1), where the decomposition has the film forming solution be provided with hydrogen peroxide and the solution is acted on by an activated carbon catalyst and hydrogen peroxide (note 0127), where this is understood to also provide formic acid decomposition as the same materials for the decomposition of formic acid would be provided (noting page 65, lines 1-5 of the specification as filed). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 10: Itou teaches a method for adhering noble metal to a carbon steel member of a nuclear power plant (note abstract, 0085).  The method comprises  connecting a first pipe 18, which is connected to a reactor pressure vessel (RPV) by way of further pipe connections and a carbon steel member (note feedwater pipe 11, for example, connected to the pipe 18 by further connections, which would be at least suggested be carbon steel as known for feedwater systems, or pipe 18 itself also indicated as carbon steel) (note 0085-0089, 0004), to a second pipe (circulation pipe 34) different from the first pipe (figure 2, 3, 0089-0091), supplying a film forming aqueous solution containing an iron eluting agent (formic acid) and nickel ions to first pipe 18 through second pipe 34, and contacting the film forming solution to the inner surface of the first pipe 18 to form a nickel metal film on the inner surface of the first pipe 18 (note figures 2, 3, 0122) and supplying an aqueous solution containing noble metal (Pt) from the second pipe 34 to the first pipe 18 to come into contact with the surface of the nickel metal film formed on the inner surface of the first pipe 18 to adhere the noble metal to the surface of the nickel metal film (note figures 2-6, 0129-0133).
It is not specifically taught that hydrogen peroxide is in the film forming aqueous solution (which as described can be an aqueous solution with formic acid, nickel ions and hydrazine—a reductant, note 0121-022),  or the amounts of such hydrogen peroxide, or the amounts of formic acid, however, as to the amount of formic acid, it is noted that formic acid is in the solution, and the solution is described as having nickel formate (so understood to react with the nickel) and described as an accelerated substitution reaction, and Fe(II) ions eluted as increased (note 0122, 0124), and formic acid also dissolves undesired Fe(OH)3 (0116), so it is understood that the formic acid has a beneficial effect, and it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to optimize for the best amount (concentration) of formic acid to use in a particular film-forming solution, giving values in the claimed range.  Note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Here, applicant has described preferred ranges, but has not made a showing of criticality (where as well, noting the 35 USC 112 rejection of above, the amount needed can vary in the claim depending on if provided in the overall film-forming solution or accelerator, where for example, if in the accelerator, there is no limit in the claim as to what percentage of the overall film forming solution is the accelerator).
(A) Using Bolin, Bolin further describes how nickel can be plated using baths with a nickel salt (nickel ions) and reducing agent where the substrate can be steel (column 1, lines 15-30), where it is further taught that that it is beneficial to add oxidizing agent such as hydrogen peroxide to the plating solution to help remove harmful impurities in the solution, including iron compounds, to provide a quality nickel deposition (note column 3, lines 10-35).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to provide hydrogen peroxide in the film forming solution as suggested by Bolin to help remove harmful impurities and form a quality nickel deposition, since Itou describes providing a nickel deposition solution with nickel ions and reducing agent to deposit nickel on steel, and Bolin teaches a nickel deposition solution with nickel ions and reducing agent, which can be used to deposit nickel on steel, also desirably contains hydrogen peroxide to help remove harmful impurities in the solution to provide a quality nickel deposition.  As a result, the film forming solution can be considered as having an iron elution accelerator containing iron elution agent (formic acid) and hydrogen peroxide.
Additionally, as to the amount of hydrogen peroxide to use, Bolin describes 5-20 ml of 30% hydrogen peroxide per liter of plating solution (column 3, lines 20-25), with an example of 10 ml/l used of such solution (column 4, lines 5-10).  The Examiner takes Official Notice that the density of hydrogen peroxide is about 1.45 g/ml (if applicant disagrees, he should so respond on the record), so 10 m/l of 30% hydrogen peroxide would be 3 mls of hydrogen peroxide, and 3 x 1.45 would give 4.35 grams/l, so if measured in volume about 3000 ppm or weight about 4350 ppm.  If the amount of hydrogen peroxide is per the overall film-forming solution, this is in the claimed range.  If part of the accelerator, it would have been obvious to optimize the amount of accelerator used as part of the film-forming solution to obtain the best results, noting the discussion of MPEP 2144.05(II) discussed above for formic acid. Again, applicant has not made a showing of criticality for the amount of hydrogen peroxide, where, applicant has described preferred ranges, but has not made a showing of criticality (where as well, noting the 35 USC 112 rejection of above, the amount needed can vary in the claim depending on if provided in the overall film-forming solution or accelerator, where for example, if in the accelerator, there is no limit in the claim as to what percentage of the overall film forming solution is the accelerator).
 (B) Using ‘604, Itou further describes how it can be desirable to have the nickel film deposited be a nickel ferrite film (note figures 13-15, 0157).  ‘604 further describes how a nickel ferrite film can be deposited directly on a carbon steel member for a boiling water reactor, using a solution with nickel ions, formic acid, iron ions, hydrazine and hydrogen peroxide (note 0023, 0034, 0040, 0042, 0043, 0044, 0054-0056, claims 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to provide hydrogen peroxide (and iron ions) in the film forming solution as suggested by ‘604 in order to provide a desirable nickel film in the form of a nickel ferrite film, since Itou indicates how it can be desired to have nickel ferrite film formed with a noble metal applied, and ‘604 indicates how a nickel ferrite film can be deposited using materials as described in Itou, with additional iron ions and hydrogen peroxide. As a result, the film forming solution can be considered as having an iron elution accelerator containing iron elution agent (formic acid) and hydrogen peroxide.
Additionally, as to the optimization of formic acid amount to use, ‘604 also notes the desire to have iron(II) ions prepared by formic acid (0043).
As to the amount of hydrogen peroxide to use, ‘604 indicates to use the hydrogen peroxide to help ferrite the ions when making a ferrite film (0043) where it is also desired to ferrite the film in Itou (0157), so it is understood that the hydrogen peroxide has a beneficial effect, and it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itou in view of ‘604 to optimize for the best amount (concentration) of hydrogen peroxide to use in a particular film-forming solution, giving values in the claimed range.  Note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Here, applicant has described preferred ranges, but has not made a showing of criticality (where as well, noting the 35 USC 112 rejection of above, the amount needed can vary in the claim depending on if provided in the overall film-forming solution or accelerator, where for example, if in the accelerator, there is no limit in the claim as to what percentage of the overall film forming solution is the accelerator).
Claim 11: Itou provides that before the treatment with the film forming solution an aqueous solution, an aqueous solution containing the iron elution agent (formic acid) and hydrogen peroxide (solution containing iron elution accelerator as claimed) is brought into contact with the first surface of the carbon steel member (note figure 1, 0116, 0118), where this would be supplied from the second pipe 34 to the first pipe 18 (here understood to be the carbon steel member) (note 0116).
Claim 12:  As to the iron elution agent (formic acid) , the hydrogen peroxide, and the nickel ions all injected from respective injection devices connected to the second pipe to inject into the second pipe, giving a film forming solution generated in the second pipe, this would be indicated by Itou (note figure 3, 0120 injection pipe 38 to pipe 34 for nickel formate solution (nickel ions), hydrogen peroxide can be supplied to pipe 34 through injection/supply pipe 59 and pipe 75 (note figure 3, 0098), and formic acid can be supplied from injection pipes (note figure 3 and 0015), and the use of the hydrogen peroxide to be supplied to pipe 34 with the nickel and formic acid material would be suggested from the combination of references to provide the desired solution.  These injection pipes are understood to be injection devices to the extent required by 35 USC 112(f) or at least equivalents thereof. Itou would indicate how the materials as supplied to pipe 34 (so generated there) for transfer to pipe 18 for deposition (note figure 3, 0118-0122).
Claim 13: As to providing a combined injection of hydrogen peroxide and formic acid (iron elution agent) from an injection device into second pipe 34 and  a separate injection of nickel ions from an injection device into pipe 34, and this generates the solution injected to the first pipe 18, as discussed for claim 12 above, there would be suggested separate injection of materials to pipe 34 to generate the solution into pipe 34 that is transferred to pipe 18 for deposition, where it is also described that materials supplied to pipe 34 can be in combined form by Itou (note figures 3, 0093, 0115), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed results that the materials can also be acceptably provided in a combined form to pipe 34, such as combining the hydrogen peroxide and formic acid with separate injection of nickel ions, noting as discussed in In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
Claims 14, 15: as to after the noble metal deposition, starting the plant (claim 15) and further contacting with water containing oxygen at a temperature of 130 to 330 degrees C to a second surface of the nickel film with the noble metal adhered to (claims 14, 15), and reactor water is used as this water (claim 15), Itou further suggests this, note figures 10, 12  (note 0156, 0157, with a water temperature of about 201 degrees C, and 00166-0172 with a water temperature of 200-280 degrees C).

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 
(A) Note the new 35 USC 112 rejections due to the amendments to the claims.
(B) As to the 35 USC 103 rejections, it is argued that the amount of formic acid and amount of hydrogen peroxide is now claimed, and claim 1 claims a pH range, where Itou does not give the amounts or pH now claimed, and Bolin and ‘604 would also not give these amounts or pH (where for pH, the baths in Bolin are different than that now used).
The Examiner has reviewed these arguments, however, the rejections above are maintained.  As to the amounts, to optimize the concentrations of the amounts to use would have been obvious as discussed in the rejections above, noting MPEP 2144.05(II)(A), for example, and where applicant has not shown criticality for the claimed ranges (and where as discussed in the 35 USC 112 rejections above, it is unclear what amounts would actually be used in the claimed overall film forming solution from the confusion in the claim language). As well, note the range of hydrogen peroxide taught in Bolin as discussed in the rejection above.  As to the pH, it also would have been obvious to optimize this range, and this range end points would be so close to Itou’s end point that the same effect would be suggested (such as 3.9999 to 4).  Note the discussion in In Re Aller as noted in the rejections above as well.  Again, applicant has not shown criticality for the now claimed range. As well, as to Bolin’s pH range, while it does not have the exact solution as presently claimed, it shows conventional pH ranges for a nickel deposition bath.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718